

117 HR 4699 IH: To amend the National Flood Insurance Act of 1968 to allow for the consideration of private flood insurance for the purposes of applying continuous coverage requirements, and for other purposes.
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4699IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Ms. Castor of Florida (for herself and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the National Flood Insurance Act of 1968 to allow for the consideration of private flood insurance for the purposes of applying continuous coverage requirements, and for other purposes.1.Effect of Private Flood Insurance Coverage on Continuous Coverage RequirementsSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding at the end the following:(n)Effect of Private Flood Insurance Coverage on Continuous Coverage RequirementsFor purposes of applying any statutory, regulatory, or administrative continuous coverage requirement, including under section 1307(g)(1), the Administrator shall consider any period during which a property was continuously covered by a flood insurance policy, either offered through the national flood insurance program or private market, that was used to satisfy the requirements under section 102(a) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(a)) to be a period of continuous coverage..